DETAILED ACTION
1.	 Claims 8-12, 14-25 (now renumbered 1-17 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Terminal Disclaimer
3. 	The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/512, 523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Objection
4. 	Claim 14 is objected to as being dependent upon canceled claim 1. Claim 14 should be depend on claim 8 since the canceled claim 13 is depend on claim 8.  The objection is corrected by examiner amendment describes below. 
Examiner’s Amendment
5.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows:
In claim 14, on line 1 before “wherein” please delete [1,] and insert -- 8,--

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 8 as a whole, closest art of record failed to teach or suggest among other thing:
rearranging the display of the first image on the monitor to include a display of the first micro air-quality index, wherein rearranging the display of the first image on the monitor to include the display of the first micro air-quality index comprises: determining that a portion of the first image does not exceed an image quality measure threshold, and transposing the first micro air-quality index in the portion of the first image.
  
8.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 15 as a whole, closest art of record failed to teach or suggest among other thing:
“identifying an image quality measure of which to evaluate the first image; comparing, based on the image quality measure, the first image to one or more images within a repository, wherein the one or more images include the same primary feature of the first image; generate a first image quality score for the first image based on the comparing of the first image to the one or more images; converting the first image quality score into a first micro air-quality index for the first image; and transmitting the first micro air-quality index for the first image to the recording device.
9	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

10.	Below   are references that teaches some limitations of the claims 8 and 15 but lacks the teaching of the limitations mentioned above: 
a. 	“Artificial intelligent monitoring system for decoration, has client unit that displays monitoring picture and air quality index to user through visual interface’, Patent No.: CN 108347586A, published on July 31, 2018 to ZHAO X disclosed: 
(Abstract, Artificial intelligent monitoring system with plurality of components that includes a cloud server); and a processor in communication with the memory (Abstract page 2 3rd paragraph, the monitoring system includes the main control microcontroller), the processor being configured to perform operations comprising:
capturing, by a recording device, a first image, wherein the first image includes an image quality measure (Abstract page 2 3rd paragraph, the monitoring component is configured to collect and monitor the field video image and air quality data and send the data to the cloud server), and wherein the first image is displayed on a monitor of the recording device (visual human-computer interaction interface is used to display monitoring data to users);
sending the first image to a database, wherein the database includes a model associated with the image quality measure; receiving, from the database, a first micro air-quality index associated with the image quality measure (Abstract page 2 3rd paragraph, the monitoring component is configured to collect and monitor the field video image and air quality data and send the data to the cloud server. The cloud server processes, manages and transmits the data to the client unit); and
rearranging the display of the first image on the monitor to include a display of the first micro air-quality index (page 2 3rd paragraph, page 3 stepS6 , the client unit displays the monitoring picture and air quality index to the user through a visual interface. The user chooses to view the monitoring data in the current construction).
b.	“Method and apparatus for determining air quality” US 20150117767, published on April 30, 2015, to Gong et al., disclosed: 
 the model is configured to correlate the image quality measure to air quality based on a micro air-quality index ( see [0037], sensors are used to acquire actual air quality index of the location when that training image is taken. In an alternative embodiment, actual air quality index may also be acquired based on officially published data); the database includes one or more models, wherein the model is associated with a first image quality measure, and wherein the other models are respectively associated with secondary image quality measures (see[0037], actual air quality index may also be acquired based on officially published data. There are also many types of air quality indices, such as PM2.5 value, PM10 value and visibility degree etc., which are related to type of a model to be trained).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.












Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699